IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LAREEKA MARQUELLE                   NOT FINAL UNTIL TIME EXPIRES TO
BRYANT,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2403
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 16, 2015.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, and Colleen D. Mullen, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General; Jay Kubica and Julian E. Markham, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.